DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 04/18/2022 have been entered. Claims 1-9 and 12 are pending in the application.
Response to Arguments
Applicant’s arguments filed 04/18/2022 with respect to the rejections of independent claims 4 and 8 under 35 U.S.C. §§ 102 and 103, respectively, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made for claims 4 and 8 in view of Makino et al. (US 2018/0245189 A1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Tsuda et al. (JP 2016-055292 A), in view of Makino et al. (US 2018/0245189 A1).
Regarding claim 4: Tsuda discloses a shaft diameter enlargement method for enlarging an axially intermediate portion a shaft work-piece in a radial direction (see figs. 3a-f), the shaft diameter enlargement method comprising:
rotating the shaft work-piece about an axis of the shaft work-piece (see the rotational arrows in fig. 3d) with axial compressive force being applied to the intermediate portion (Wa) (see the directional arrows) and with a bending angle being applied to the intermediate portion (see fig. 3d); and
determining whether the shaft work-piece is acceptable based on a number of rotations of the shaft work-piece required for enlarging the intermediate portion of the shaft work-piece to have a predetermined outer diameter (¶ [0029], "the establishment of the machining completion condition is ... whether or not the number of rotations has reached the number of rotations required to form the finally obtained enlarged portion Wa1 on the work W").
Tsuda is silent regarding determining whether the shaft work-piece is acceptable with regard to cracking probability based on a number of rotations of the shaft work-piece required for enlarging the intermediate portion of the shaft work-piece to have a predetermined outer diameter.
However, Makino is pertinent to the problem applicant is faced with as Makino teaches a rotating bending fatigue test used to determine whether a shaft is acceptable with regard to cracking/failure probability based on a pre-determined number of cycles of rotation of the shaft (¶¶ [0018], [0105]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuda to include determining if the shaft work-piece is acceptable with regard to cracking probability, as taught by Makino, based on the amount of rotations required to enlarge the intermediate portion of the shaft work-piece, thereby obtaining the benefit of knowing the operational limits of the shaft work-piece.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Mori et al. (WO 2016/079997 A1), in view of Makino et al. (US 2018/0245189 A1).
Regarding claim 8: Mori discloses a shaft diameter enlargement method for enlarging an axially intermediate portion a shaft work-piece in a radial direction (see figs. 2A-E), the shaft diameter enlargement method comprising:
rotating the shaft work-piece (W, fig. 2C) about an axis of the shaft work-piece (see the rotational arrow) with an axial compressive force being applied to the intermediate portion (see the directional arrow) and with a bending angle applied to the intermediate portion (see fig. 2C); and
determining (via detector 5) whether the shaft work-piece is acceptable based on an outer diameter of the intermediate portion of the shaft work-piece (¶¶ [0019] – [0021], the controller 6 terminates the enlarging process when the predetermined diameter of the intermediate portion of the shaft is detected by the detector 5).
Mori does not explicitly disclose determining whether the shaft work-piece is acceptable with regard to cracking probability based on a ratio of an outer diameter of the intermediate portion of the shaft work-piece after being enlarged to an outer diameter of the intermediate portion before being enlarged.
However, Makino teaches a rotating bending fatigue test used to determine whether a shaft is acceptable with regard to cracking/failure probability (¶¶ [0018], [0105]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mori to include determining if the shaft work-piece is acceptable with regard to cracking probability, as taught by Makino. Further, the skilled artisan understands that cracking is to be avoided and that there is a relationship between the enlargement ratio and cracking probability. That is, the artisan understands that the intermediate portion of the shaft work-piece can only be enlarged so much before it will propagate cracks. Therefore, it also would have been obvious to the skilled artisan to determine acceptability of the enlarged shaft work-piece with regard to cracking probability based on the enlargement ratio.
Allowable Subject Matter
Claims 1-3 are allowed.
Claims 5-7, 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 6-7 and 12 are indicated as allowable at least due to their dependency on claim 5.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art as exemplified by Tsuda et al. (JP 2016-055292 A), Mori et al. (WO 2016/079997 A1), and Makino et al. (US 2018/0245189 A1), fails to anticipate or render obvious in combination the following limitations in combination with the other limitations of the claims:
claim 1 and 5: “setting an allowable number of rotations based on test data, wherein the test data is obtained by performing the shaft diameter enlargement on test shafts…wherein the test data is indicative of a relationship between, for each of the test shafts, a number of rotations of the test shaft required for enlarging an axially intermediate portion of the test shaft to a predetermined outer diameter and a crack occurrence probability at a boundary between the intermediate portion of the test shaft and a shaft portion of the test shaft other than the intermediate portion”
claims 3 and 9: “setting an allowable enlargement ratio based on test data, wherein the test data is obtained by performing the shaft diameter enlargement on test shafts…wherein the test data is indicative of a relationship between, for each of the test shafts, an enlargement ratio and a crack occurrence probability at an outer periphery of an axially intermediate portion of the test shaft, the enlargement ratio being a ratio of an outer diameter of the intermediate portion of the test shaft after the shaft diameter enlargement to an outer diameter of the test shaft before the shaft diameter enlargement”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753